DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “demonstrating less predictable behavior” in claim 15 line 2 and claim 19 line 7, is a relative phrase which renders the claim indefinite.  The phrase “demonstrating less predictable behavior” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11,13-14,16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balasubramanian et al(USPGPUB 2022/0039054).
  -- In considering claim 1, the claimed subject matter that is met by Balasubramanian et al(Balasubramanian) includes:
	1) the wireless transceiver is met by vehicle user equipment or VUE(104) including LMC broadcasting component(198)1(see: sec[0044]);
	2) the memory storing an application is met by the computer readable medium of the processors(359), which include memory(360) that which stores algorithms implemented by the processor(see: Balasubramanian, sec[0030,0057 0117]);
	3) the one or more processors are met by the processors(359)(see: Balasubramanian, sec[0057]); 
	4) the processor when executing the application being configured to 
		i) determine a context of a safety device is met by the processors(359) of the VUE determining and exchanging a periodic basic safety message(BSM) over a cellular network, wherein the BSM includes information related to other vehicles and traffic such as vehicles speed, position, and heading, such that the information used can ensure safe 
		ii) configure an alert based on the determined context is met by the periodic basic safety message including information related to vehicles speed, position, and heading, such that information used can ensure safe distance and ensure avoidance of a collision(see: sec[0064]).
		iii) the processor when executing the application being configured to broadcast the configured alert using the wireless transceiver is met by the processor of the vehicle enabled equipment, which issues a broadcast identifying a location management capability, and broadcast for a pedestrian user equipment(see: Balasubramanian, secs[0007-0009]).
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the safety device being a wearable device is met by the pedestrian user equipment in the form of cellular device, which is carried by a pedestrian(VRU)(410)(see: Balasubramanian, sec[0063]). 
-- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:  
	1) the safety device being included in another electronic device is met by the processors and transceiver being part of vehicle user equipment(VUE)(406)(see: Balasubramanian, sec[0063]).
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the alert being broadcast to one or more autonomous vehicles or a traffic control system is met by the BSM being broadcast to other VUE’s(VUE1(406),VUE2(408)(see: sec[0064]).
  -- Claim 5 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the processors configured to 
		i) determine a position of the safety device and include the position of the safety device in the alert are met by the processor of the vehicle enabled user equipment(VUE) having location management capability, and configured to exchange location information with other VUE’s and PUE(see: sec[0012]), wherein the BSM including information including position and heading(see: sec[0064]).
-- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the one or more processors configured to determine whether a position of the safety device is within a predetermined distance of a roadway or other area where an autonomous vehicle is likely to be operated is met by the location management capability of the processors of the VUE, determining a localization by exchanging location information through ranging and ego measurements, to thereby determine proximities and including determinations about locations of LMC enabled VUE’s in relation to other VUE’s and PUE’s in a location within a threshold position of the VUE(see: secs[0108-0110]).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the one or more processor being configured to determine whether a position of the safety device is within a roadway or other area where an autonomous vehicle is likely to be operated is met by the location management capability of the processors of the VUE, determining a localization by exchanging location information through ranging and ego measurements, to thereby determine proximities and 
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the one or more processor configured to:
		i) determine a position and a velocity of the safety device is met by the periodic basic safety message including information related to vehicles speed, position, and heading, such that information used can ensure safe distance and ensure avoidance of a collision(see: sec[0064]).
		ii) include a request that a responding autonomous vehicle return a position and a velocity or the position and a path of the responding autonomous vehicle is met by the VUE’s reporting position, speed and heading, so as to request an exchange of information with other VUE’s, for the purpose of determining potential of collision with other VUE’s(see: sec[0063]).  
iii) receive the position and the velocity or the position and the path of the responding autonomous vehicle is met by the responding VUE’s and PUE’s providing speed, periodic locations and trajectory when exchanging information(see: sec[0063]);
		iv) based on the position and the velocity or the position and the path of the responding autonomous vehicle, determine whether a projected position of the responding autonomous vehicle is within a predetermined distance of a projected position of the safety device determined from the position and velocity of the safety device is met by the localizing component(198(3)) which helps avoid collisions(see: sec[0045]);
		v) in response to determining that the projected position of the responding autonomous vehicle is within the predetermined distance of the projected position of the safety device, alert a user of the safety device of a high risk of a collision and transmit a collision risk alert to the responding autonomous vehicle of the high risk of the collision is met by the basic safety messages being sent to all VUE’s and PUE’s within a collision risk so as to include speed, direction, and other information to ensure that safe distance from each other are maintained, so as to avoid collision.  
  -- Claim 9 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the collision risk alert comprising a request that the responding autonomous vehicle perform a safety action is met by the VUEs of vehicles providing information exchange such that determination can be made quickly as to collision events(see: sec[0099]), and wherein in the event that a collision is imminent, determination is made such that the VUEs take quick remedial measures, such as adjusting their position(see: sec[0100]).
  -- Claim 10 recites subject matter that is met as discussed in claim 9 above, as well as:	
	1) the safety action comprising at least one of slow down, stop, change direction, emit a sound or flash a light is met by the vehicles that are in danger of imminent collision, adjusting their positions(see: sec[0100]), which would constitute a change direction.
  -- Claim 11 recites a computer implemented method which is met for the reasons as discussed in rejection of claim 1 above.
-- Claim 13 depends from claim 11, and recites a method that substantially corresponds to the subject matter of claim 5.  Therefore, claim 13 is met for the reasons as discussed in the rejection of claims 5 and 11 above.  
  -- Claim 14 depends from claim 11, and recites a method that substantially corresponds to the subject matter of claims 6 and 7.  Therefore, claim 14 is met for the reasons as discussed in the rejection of claims 6-7, and 11 above. 
  -- Claim 16 recites subject matter that is met as discussed in claim 11 above, as well as:
	1) configuring the alert comprising configuring at least one of a power level, a frequency range, a number of communication channels, a priority, or a broadcast interval of the configured alert based on an operating mode of the safety device is met by the system configuring various aspects of the wireless communication technologies used to broadcast information, so as to compensate for multiple entities communicating, such as channel configuration, as well as frequency division multiple access, lower frequency ranges, etc(see: secs [0046-0051]).
-- Claim 18 recites one or more non-transitory computer-readable storage media including instructions which is met for the reasons as discussed in rejection of claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al(Balasubramanian), as discussed in claim 11 above, and further in view of Inaba et al(USPGPUB 2020/0160714).
  -- Claim 12 recites a method that is met as discussed in claim 11 above, except for:
	1) determining the context comprises:
		i) switching the safety device to a basic alert mode, an enhanced alert mode, a high alert mode, or a user request mode
		ii) indicating to a user of a new mode of the safety device
	Use of systems which determine context of a vehicle by switching a safety device between modes and indicating the new mode to a user is well known.  In related art, Inaba et al(Inaba) teaches an alert mode notification table as utilized by a vehicle driving assistance device, wherein indications are pre-set to different priority settings(1,2,3), and wherein degrees of danger are switched to different modes, based on the priority level(see: secs[0079-0081]).
	Furthermore, Inaba teaches that the different notification modes are indicated to a user of the system, by utilizing different colors(red, yellow, green) to indicate alert modes(see: sec[0080-0082]).  Since the user of systems which provide context based on switching modes and indicating the switched mode to a user of the system is well known, as taught by Inaba, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the priority setting information(D4) including alert modes, as taught by Inaba, into the system of Balasubramanian, since this would have enhanced the system by indicating different priority levels, based on degree of danger and as well indicating the modes a to user of the system, thereby enhancing awareness.
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al(Balasubramanian) in view of Goldman-Shenhar et al(USPGPUB 2018/0173230).
  -- Claim 15 recites a method that is met as discussed in claim 11 above, except for:	
	1) determining the context of the safety device comprises determining whether a user of the safety device is demonstrating less predictable behavior or is distracted.
	Use of systems which determine distracted users of a safety device is well known.  In related art, Goldman-Shenhar et al(Shenhar) teaches a contextual assessment vehicle system, wherein the system is configured to set present values or other data, or estimate or predict values related to the user, such as indicating user attention level(see: Shenhar, sec[0035]).  In particular, a communications sub-system(30) acts as input sources and as well include user-characteristic data indicating attention capacity or limitation(see: Shenhar, secs[0117-0118]).  
	Since the use of user distraction for the purpose of determining the context of a safety device is well known, as taught by Shenhar, it would have been obvious to one of ordinary skill in the art, before the effective filing 
  -- Claim 19 is dependent on claim 18, and recites one or more non-transitory computer-readable storage media which substantially corresponds to the subject matter of claims 6,7, and 15.  Therefore, claim 19 is met for the reasons as discussed in the rejection of claims 6,7,15, and 18 above.
Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al(Balasubramanian) as applied to claim 11 above, and further in view of Wu et al(USPGPUB 2019/0319768).
  -- Claim 17 recites subject matter that is met as discussed in claim 11 except for:
	1) rebroadcasting the configured alert using at least one of an increased power level, a wider frequency range, a greater number of communication channels, or a higher priority when an acknowledgement of the broadcasting of the configured alert is not received from an autonomous vehicle.
	Balasubramanian does however teach that the controller/processor(359) is responsible for error detection using an AC and/or NACK protocol to support HARQ operations(see: Balasubramanian, sec[0057]).  Therefore, since Balasubramanian does teach a HARQ process, this inherently implies that retransmission of data packets and signals are included when necessary, if acknowledgement is not detected from the receiving entities. 
	Use of systems which teach mitigation of non-acknowledged signals is well known.  In related art, Wu et al(Wu) teaches a method and apparatus for interference detection and mitigation, wherein data is transmitted between multiple devices, and determination and management of ack/nack feedback is performed.  In particular, Wu teaches the use of transmitting messages between vehicle user equipment(VUE) or other user equipment(UE) using VSV/V2X OR D2D communication(see: Wu, sec[0037]).  
	Wu goes on to teach that during wireless communication, a number of device pairs may simultaneously attempt to communicate during the same time, which may cause interference between the multiple 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the feedback component, determination component(806), ack/nack component(816), and control component(808) of Wu, into the system of  Balasubramanian, since this would have ensured that interference or other transmission errors would have been mitigated.    
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al(Balasubramanian) as applied to claim 18 above, and further in view of Anderson(USPGPUB 2019/0051150).
  -- Claim 20 recites subject matter that is met as discussed in claim 18, except for:
1) receiving input from a user to send a request to an autonomous vehicle or a traffic control system
	2) in response to receiving the input, broadcasting the request to the autonomous vehicle or the traffic control system using the wireless transceiver.
	Use of systems which allow input from a user to send requests to autonomous vehicles is well known.  In related art, Anderson teaches a pedestrian(130), who utilizes a smartphone(132) for the purpose of generating a mapping program so as to define a proposed crosswalk(134)(see: Anderson, sec[0026]).  In particular, a pedestrian may request a crosswalk(134) by drawing the crosswalk on a mapping application running on the smartphone(132).  The request may then be submitted to one or more self driving cars on a roadway, and or to one or more other external systems such as a remote server or cloud server(see: Anderson, sec[0028]).
	Since the use of a input and request in response to the input of a user and the request being broadcast to a vehicle or traffic control system is well known, as taught by Anderson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the smartphone with mesh network(126), into the system of Balasubramanian, since Balasubramanian already desires for communication between vehicles and pedestrian device, and therefore, allowing input from a pedestrian to communicate with the vehicles for the purpose of mapping a crosswalk, would have helped enhance the ability of the system to avoid potential collision between the pedestrians and vehicles.                                               
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DARYL C POPE/Primary Examiner, Art Unit 2687